Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first portion spaced from the hollow interior" and "second portion surrounding the first portion on the outside" (claim 1) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figure 21 does not include the reference sign “22-22” mentioned in ¶ [0040] (it incorrected includes the sign “23-23”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “600”, “602”, “604” (fig. 24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 

Specification
The disclosure is objected to because of the following informalities: paragraph [0056] is missing a reference to figure 21, which shows the stool 410 described in this paragraph; paragraph [0081] refers to “FIGs 23-24”, however only the subject matter shown in figures 22-23 is described.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 2, “inside” should be replaced with --interior--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “the first portion spaced from the hollow interior, the second portion surrounding the first portion on the outside”. It appears that the claims are directed to the chair embodiment shown in figure 21. The specification (see ¶ [0039], [0056]) supports the chair having a first portion having a first color, and a second portion having a second color; however, the specification is silent regarding the first portion of the chair being spaced from a hollow interior and the second portion of the chair surrounding both the hollow interior and the first portion. Therefore, the limitations referenced above are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth that the skin of the hollow body has first and second portions, and an outside and inside, wherein (as recited in lines 5-7 of the claim) the first portion is spaced from the body’s hollow interior, the second portion surrounds the hollow interior, and the second portion surrounds the first portion on the outside. These limitations are confusing because it is unclear how the second portion is capable of surrounding both the hollow interior and the first portion on the outside, the first portion being spaced apart from the hollow interior. It appears these limitations are indefinite because the claim fails to clearly define what chair parts comprise the “first portion” and “second portion”, and the “outside” and “inside”. In light of the claimed “hollow body”, it appears this claim was meant to define the chair of figure 21, which is described as comprising a top portion 412 of one color and a bottom portion 414 of another color (¶ [0039], [0056]). However, the specification does not disclose that the bottom portion 414 surrounds the top portion on the outside as claimed, and does not disclose that the top portion 412 is spaced from the hollow interior. 
In light of this rejection, the claims will be further treated on the merits as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9420890) in view of Wang (US 2008/0164744).
Claim 1, as best understood- Lee discloses a chair (seating article 47, fig. 17A-B) comprising a hollow body having a skin (40, 44) and a hollow interior (49), the skin (40, 44) further comprising: a first portion (foam disk 44), a second portion (foam layer 40), a single layer (the first and second portions each comprise a single layer of foam), an outside and an inside (the second portion 40 of the skin has a concealed inside surface that surrounds the hollow interior 49, and an outside surface that can be optionally covered by a fabric casing 45 as shown in fig. 16); wherein the second portion surrounds the hollow interior (49), the first portion (44) is spaced from the hollow interior (fig. 17B shows that the foam disk 44 spaced from the hollow interior 49 by the lipped disk 51), and the second portion (40) surrounds the first portion (44) on the outside (the upper rim of the second portion 40 covers and matches the bottom rim of the first portion 44, which sufficiently meets the limitation “surrounds”, wherein the upper rim is considered to be “on the outside” relative to the hollow interior 49).
Lee teaches the first portion (44) of hollow body is a user support (col. 6- ln 31), and the second portion (40) is a base portion for the user support (as taught in fig. 17A-
Therefore, Lee and Wang teach a chair having the claimed structure, wherein inter alia a first portion of the chair has a first color and a second portion of the chair has a second color.

Claim 3- Lee and Wang teach the chair of claim 1 further comprising a ballast hole in the skin (fig. 17B, the second portion of the skin is configured to define a top opening), a ballast plug (51) in the ballast hole (col. 6- ln 32-35), wherein the hollow interior further comprises a ballast chamber (col. 6- ln 40-43, note that while Lee does not recite the term “ballast” Lee does disclose that items can be contained within the cavity, which teaches that the cavity would be capable of containing ballast for improving the chair’s stability).  
Claim 4- Lee and Wang teach the chair of claim 3, wherein the second portion (base/supporting portion) has a color different than the first portion (user support .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636